Citation Nr: 0401160	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  O2-20 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a skin disorder, 
described as tinea barbae of the right hand and feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to May 
1947.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of April 1998 and August 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

The appellant provided testimony at a personal hearing at the 
RO in September 1999.  The hearing transcript is contained in 
the claims file.

In an August 2000 Board decision the veteran's claim was 
denied as not well grounded.  Subsequently the claim was 
reopened and reviewed by the RO in accordance with the 
Veterans Claims Assistance Act of 2000, 114 Stat. 2096 (2000) 
(VCAA).  It was subsequently again denied by the RO.  

The Board notes that in the September 1999 personal hearing, 
the veteran reported that he sustained cold injuries to his 
feet.  He continued to refer to the claimed cold injury when 
questioned about his tinea barbae.  The RO separately 
addressed the veteran's claim of entitlement to service 
connection for residuals of cold injuries of the lower 
extremities in an August 2002 rating decision.  The veteran 
did not file a notice of disagreement with the denial of 
service connection for residuals of cold injuries of the 
lower extremities.  This matter is not before the Board.  
However, in a statement dated in January 2003, the veteran 
claimed entitlement to service connection for cold injuries 
to his feet and hand.  This matter is referred to the RO for 
its consideration.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran does not have tinea barbae attributable to 
military service or to any incident of active duty


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, 114 Stat. 2096 (2000) (VCAA), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), went into effect.  VA has promulgated revised 
regulations to implement these changes in the law.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)(2003).

Pursuant to the VCAA, VA must notify the appellant of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was notified 
of the information necessary to substantiate his claim and 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf by means of a letter dated in April 2001.  The 
veteran was notified of the information necessary to 
substantiate his claim and that he needed to submit evidence 
that tinea of the feet and hand was incurred in service as 
well as medical evidence showing a relationship between any 
skin disorder shown in service and the current skin disorder.  
He was told that VA would assist him in getting this evidence 
and he was asked if he had additional evidence or information 
to submit.  The RO informed the veteran that his service 
medical records would be considered, as well as VA 
examination reports and treatment records.  In the opinion of 
the Board, VA's duties to notify the veteran have been 
fulfilled.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claim under the VCAA.  
Military, VA, and private outpatient and hospital treatment 
records have been associated with the claims file.  At a 
hearing the veteran reported that he was receiving treatment 
for his skin disorder and the RO thereafter obtained the 
treatment records.  The appellant has not reported that any 
other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  There does not appear to 
be any outstanding medical records that are relevant to this 
appeal.

The appellant has been afforded a VA examination, addressing 
the disability on appeal.  In the absence of any medical 
evidence reflecting complaints or findings of a skin disorder 
during military service or until almost 50 years later, the 
Board finds that any medical opinion as to a connection 
between a current skin disorder and the veteran's military 
service which ended in 1947 would require resort to pure 
speculation or remote possibility.  Thus, the Board concludes 
that no reasonable possibility exists that obtaining a nexus 
opinion would aid in substantiating the claim.

Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran.  As there is no 
indication that there are additional records that should or 
could be obtained, and it appears that all pertinent evidence 
is on file, no further development is indicated.


Factual Background.  The service medical records are entirely 
silent as to any treatment or diagnosis of any skin disorder.  
Examination in April 1947 in connection with the veteran's 
release from service reflects that his skin was normal.

In August 1997 the veteran filed a claim for service 
connection for several disorders including a skin disorder.

VA outpatient treatment records reflect that when the veteran 
was seen in July 1997 he had multiple complaints, including 
peeling of his hands.  In September 1997, examination 
revealed tinea on the nails of the right and left great toes, 
as well as onychomycotic fingernails.  When he was seen in 
February 1998, it was noted that he had a fungus infection.

According to an April 1998 VA dermatologic examination 
report, the veteran reported trouble with his right hand for 
approximately 15 years and with his feet for at least 10 
years.  The examiner noted tinea of his right hand and both 
feet.  There was fungus in all 10 of his toenails as well as 
the right hand fingernails.  The left hand was not affected.  

By rating action in April 1998, service connection for tinea 
of feet and right hand was denied.  In making that 
determination the RO noted that there was no evidence of 
treatment in service for tinea of the right hand and feet.  

In a personal hearing at the RO in September 1999, the 
veteran testified that he first started having problems with 
his skin after discharge from service.  His representative 
then asked if he had problems while on active service.  The 
veteran then stated that his feet were frozen in service and 
he had problems with his feet subsequently.  His symptoms 
would come and go.  He recalled receiving treatment for his 
feet by a medic in a tent because they were frozen.  He was 
treated with foot powder and a cream.  He did not recall ever 
being diagnosed in service; but he still had the symptoms 
today.

The Board in August 2000 denied service connection for tinea.   
In making that determination the Board found the claim for 
service connection for tinea of the hand and feet to be not 
well grounded.

In April 2001 the RO notified the veteran of the passage of 
the VCAA, and that his claim was to again be reviewed under 
the new guidelines.

By rating action in August 2002, service connection for tinea 
of feet and right hand was denied.  In making that 
determination the RO noted that it had reconsidered the claim 
under the VCAA.  The service medical records were silent for 
any complaint or treatment in service for tinea of the right 
hand and feet.  In his VA examination in April 1998, the 
veteran reported a 15 year history of skin problems.  There 
was no medical evidence linking his skin disorder to service.

The post-service medical evidence, dated many years after 
service discharge, reveals that the veteran has been treated 
for several physical and mental disorders, as well as tinea 
of the right hand and feet.  There is no post-service medical 
opinion of record that links his skin disorder to service.  

The evidence in support of his claim also includes several 
statements dated in June 1998 from friends and relatives 
which refer to the veteran's skin problems.  None of the 
statements indicated that the skin problems began during the 
veteran's military service or were related to such service.

Criteria, Analysis.  To establish service connection for a 
claimed disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  Alternatively, service 
connection may be awarded for a "chronic disease" when a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.

The service medical records do not contain any evidence that 
the veteran had problems with his skin in service.  The 
medical evidence of record reflects that skin problems were 
first noted in 1997, about 50 years after his release from 
service.  On an examination in April 1998, the veteran 
reported that he had had the hand disorder for about 15 years 
and the foot disorder for about 10 years.  This dates the 
onset of his current skin disorder to well over 30 years 
after service.

The evidence of a nexus between the veteran's current skin 
disorder and his military service is limited to the veteran's 
own statements.  While he is competent to attest to matters 
susceptible to lay observation, he is not competent to 
provide an opinion concerning matters requiring medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Whether the veteran's current skin disorder is 
related to any problems with his skin that he may have had 
during his period of military service is a medical question.  
Therefore, the veteran's lay opinion concerning the etiology 
of his skin disability is of no evidentiary value.  

Thus, the record reflects that when the veteran was examined 
prior to his release from service in 1947, his skin was found 
to be normal on examination.  There is no documentation that 
the veteran experienced skin problems during service or until 
several decades after service.  A prolonged period without 
medical complaint can be considered as evidence against the 
claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Not only is there is no competent evidence which 
tends to show that the current skin disorder was present 
during the veteran's military service, there is no competent 
evidence which tends to relate his current skin disorder to 
any incident of such service.  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.


ORDER

Entitlement to service connection for a skin disorder, 
described as tinea barbae of the right hand and feet, is 
denied.



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



